Bu Juez Asociado Senos. Aldbey,
emitió la opinión del tribunal.
Santos Rosa fné acusado del delito de asesinato en se-gundo grado por haber dado muerte a Manuel Torres y habiendo sido convicto en el juicio por un jurado del delito de homicidio voluntario, solicitó la celebración de un nuevo juicio y habiéndole negado la corte esa pretensión dictó sentencia condenándolo a la pena de tres años de presidio, interponiendo entonces apelación contra la negativa de nuevo juicio y contra la sentencia.
Para sostener el apelante sus recursos alega seis moti-vos de error refiriéndose los cinco primeros a errores que dice haber’ sido cometidos por la corte en la admisión de ciertas pruebas en el juicio y el sexto a que el veredicto del jurado y la sentencia son contrarios a las pruebas y a la ley. Comenzaremos por el último porque conociendo los hechos desde luego será más fácil decidir los otros motivos de error.
Aparece de la prueba de cargo que en la mañana del 2 de septiembre de 1924 estaban en una calle del pueblo de San Sebastián sentados en unos barriles y conversando, Manuel Torres, ahora interfecto, Tomás Montalván, cono-cido por Villa y Santiago López, cuando llegó allí Alejandro Rosa, conocido por Pito Rosa, hermano del acusado y le pegó una bofetada a Manuel Torres, quien entonces se le fué encima con algo que sacó del seno, que algunos testigos dicen ser un puñalito o un cuchillo envuelto en un papel, corriendo entonces Pito Rosa hacia la tienda que su her-*430mano Santos Eosa tenía muy cerca de aquel sitio, pidiendo auxilio a su dicho hermano, diciendo que lo mataban: que Manuel Torres se quedó en el sitio en que estaba con los otros dos y que habiendo salido Santos Eosa de su tienda con un revólver en la mano se dirigió hacia Manuel Torres al que hizo un disparo, como a cuatro o cinco metros de dis-tancia sin herirlo, después del cual Manuel Torres se fue para encima del acusado con un puñalito en la mano en cuyo momento Santos lo buscó más bajo con su revólver haciéndole dos disparos más, hiriéndole con el segundo de ellos, que le produjo la muerte pocos momentos después, volviéndose a la tienda, en la que según algunos testigos infirió con un cuchillo una herida en un brazo a su hermano Pito para hacer creer que lo hirió Manuel Torres.
La defensa del acusado aceptó en el juicio que Santos Eosa disparó contra Manuel Torres y lo mató, pero trató de probar que lo hizo en defensa de su hermano Pito, a cuyo efecto presentó prueba de que cuando Pito Eosa gritaba pi-diéndole auxilio y cuando salió con el revólver y disparó a Manuel Torres éste iba con un cuchillo persiguiendo a su hermano, y que Manuel Torres era un hombre peligroso y pendenciero que había sufrido condenas por escalamiento, hechos que eran conocidos por el acusado, según éste declaró.
Si los hechos ocurrieron como los expone la prueba de la defensa el acusado había obrado en defensa de su her-mano y estaría exento de responsabilidad criminal de acuerdo con los artículos 52 y 54 del Código Penal, pero de la prueba de cargo no resulta justificada la muerte causada por el apelante porque según ella Manuel Torres no estaba persiguiendo ni tratando de herir a Pito Eosa cuando el apelante le disparó y lo mató; y como el veredicto de cul-pabilidad del jurado demuestra que decidió el conflicto de esa evidencia dando crédito a la prueba del fiscal, debemos acatar su decisión ya que en ella no existe error.
Ahora estamos en condiciones de decidir los otros moti-vos de la apelación.
*431Se funda el primero en haber declarado la corte sin lugar la petición de la defensa para que fuese eliminada la siguiente pregunta del fiscal al testigo de cargo Santiago López: “¿Entonces Manuel Torres no lq siguió?”
Ese testigo declaró que estando sentado en unos barri-les con Villa y con Manuel Torres llegó Pito Eosa y le pegó una bofetada a Torres quien se le fue para encima con una cosa que sacó del seno, habiendo corrido entonces Pito Eosa llamando a su hermano, diciendo, “¡Ay, Santos, que me matan!” y que el declarante, Villa y Manuel Torres se •quedaron allí parados, preguntándole el fiscal “¿Entonces Manuel Torres no lo siguió?” contestando el testigo, “No, señor.” Después de esa respuesta la defensa solicitó que fuese eliminada la pregunta por ser sugestiva pero la corte negó esa petición.
Como el testigo había declarado antes de hacerle esa pregunta que Manuel Torres se había quedado en el sitio que estaba, no vemos en qué pueda perjudicarle, aun siendo sugestiva, pues no tenía otro objeto que insistir en lo que ya había dicho el testigo.
El segundo y tercer motivo de error los trata conjuntamente el apelante y lo mismo haremos nosotros. Son ellos por haber permitido la corte al testigo Juan Pérez que declarase sobre lo que hiciera Santos Eosa a su hermano Pito después del suceso; y por haber permitido al fiscal examinar a dos de sus testigos sobre hechos ocurridos después de la muerte de Manuel Torres, independientes del asunto en controversia y que no formaba parte del res gestae. Dichas preguntas se referían a la herida que al regresar a la tienda dió Santos Eosa a su hermano Pito en un brazo.
Esas declaraciones son partes del res gestae porque se refieren a un hecho ocurrido inmediatamente después de los tiros disparados a Manuel Torres y guardan relación con el asunto de la responsabilidad del acusado.
 El cuarto y quinto motivo los trata también con-*432juntamente el apelante en su alegato. Uno de ellos es por haber resuelto la corte inferior que el fiscal podía exami-nar a su testigo Juan Cubero sobre lo que babía declarado antes del juicio al fiscal y al Juez Municipal de San Sebas-tián; el otro es por haber permitido que el fiscal leyera a sus testigos las declaraciones prestadas por ellos ante el Juez Municipal en la investigación preliminar que practicó’ en este caso, y al admitir como evidencia una de dichas declaraciones.
Ocurrió en el juicio de este caso, como sucede en muchos?, que algunos testigos del fiscal declararon alguna cosa dis-tinta de la que habían testificado en la investigación preli-minar del caso y el fiscal les leyó parte de sus anteriores declaraciones para refrescarles la memoria.
El" artículo 243 del Código de Enjuiciamiento Criminal permite a la parte que presenta un testigo contradecirlo demostrando que en ocasiones anteriores ha hecho mani-festaciones que no coneuerdan con su actual declaración y eso fué lo que hizo el fiscal en este caso. En el caso de El Pueblo v. Jacobs, 49 Cal. 384, se dijo lo siguiente:
“Existe indudablemente alguna confusión en las decisiones res-pecto a ésta y a cuestiones similares sobre el extremo a que una-parte puede llegar al contradecir las declaraciones de- sus propios testigos si inesperadamente declaran en su contra. La regla que más de acuerdo está con la razón, opino, es la sentada en Greenleaf, tomo 1, sec. 444-2; Redfield’s edition; . . . Uno puede repregun-tar sus propios testigos si éstos declararen contrario a lo que uno tenía el derecho a esperar, acerca de lo que el testigo había mani-festado sobre dicha cuestión en ocasiones anteriores, ya fuere en la corte o en cualquier amplia oportunidad de exponer la cuestión clara-mente ante el jurado. Pero uno no puede hacer esto con el único fin de desacreditar la veracidad del testigo; ni puede permitírsele que pruebe las manifestaciones contradictorias del testigo en otras ocasiones, sino que está limitado a probar los hechos mediante otra prueba. ’ ’
En este caso el fiscal leyó sus declaraciones anteriores a esos testigos para que explicasen sus contradicciones *433y ellos aceptaron que era verdad lo que constaba en las de-claraciones escritas que se leyeron. En cnanto a qne se ad-mitiera como evidencia del fiscal una de esas declaraciones escritas, ni el apelante hace referencia en este particular a .la exposición del caso ni nosotros encontramos en ella tal cosa.

La sentencia apelada debe ser confirmada.

El Juez Asociado Sr. Wolf no intervino.
EN RECONSIDERACIÓN
No. 2861. — Resuelto-: Noviembre 30, 1927. o
En Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
En la opinión escrita al confirmar nosotros la sentencia apelada en este caso dijimos lo siguiente: “En cuanto a que se admitiera como evidencia del fiscal una de esas declara-ciones escritas, ni el apelante hace referencia en este particular a la exposición del caso ni nosotros encontramos en ella tal cosa.”
Por esa manifestación se nos pide la reconsideración de nuestra sentencia alegándose que en la exposición del caso consta lo siguiente: “Pise. — Presento la declaración dada por Juan Pérez ante el juez municipal de San Sebastián,, puesto que fia sido impugnada por la defensa, deseo pre-sentarla como prueba para probar que la misma declara-ción que dió aquí boy, la dió ante el Juez Municipal de San Sebastián el mismo día que ocurrieron los becbos. Lla-mando la atención que esta palabra y esto que dice ‘ojo’' con lápiz, son puestos por mí.”
El no baber hecho referencia concretamente el apelante en su alegato a este incidente ocurrido en la declaración de Juan Pérez y el no baber citado la página de la exposición del caso en que se hallaba, como hemos dicho varias veces que debe hacerse para no tener que estar nosotros buscando un particular entre los muchos que suelen ocurrir en el jui-*434ció, ha motivado nuestro error de decir que no constaba-nada en la exposición del caso, pero, como diremos, no es motivo para dejar sin efecto la sentencia dictada.
Declarando Juan Pérez como testigo del fiscal dijo, en-tre otras cosas, que después de haber disparado Santos Rosa contra Manuel Torres se fue para su tienda- y allí le dio una herida con un cuchillo a su hermano Pito para que dijeran que fue el muerto. A preguntas de la defensa del acusado declaró que las anteriores manifestaciones las ha-bía hecho también al fiscal en su oficina y ante el jurado. Entonces la defensa del acusado manifestó que impugnaba la' declaración* de ese testigo con otra declaración prestada por él en un juicio anterior, en la que no aparece que el tes-tigo declaró sobre la herida hecha por Santos Rosa a su hermano Pito, pero tenemos que hacer constar que sobre ■ese extremo no se le hizo pregunta alguna en el interroga-torio del fiscal ni en el de la defensa.
' Para rebatir esta prueba de la defensa ofreció el fiscal ]a declaración dada por Juan Pérez ante el Juez Municipal de San Sebastián para demostrar que la misma declaración que dió en el juicio la había dado ante dicho juez el día que ocurrieron los hechos y fué admitida con la oposición de la defensa.
Aunque esa declaración prestada por el testigo ante el Juez Municipal de San. Sebastián no ha sido incluida en la transcripción que tenemos ante nosotros, sin embargo, po-demos decir que su admisión no es motivo para revocar la sentencia apelada. La regla general o la mejor regla es que cuando se ha tachado la veracidad de un testigo por declaraciones contradictorias, no puede ser rehabilitado de-mostrando que en otras ocasiones el testigo hizo manifes-taciones consistentes con la declaración impugnada. People v. Doyell, 48 Cal. 85, 40 Cyc. 2760. Según se indica en dicho caso, el mero hecho de hacerse las manifestaciones in--consistentes tendería a impugnar al testigo. Agregarle un poco de peso a una u otra de las manifestaciones inconsis-*435tentes, al igual que otras materias colaterales, es impropio en un juicio.
No obstante, en este caso no bubo manifestaciones ver-daderamente inconsistentes, sino meramente el becbo de de-jar un testigo de declarar con respecto a liecbos acerca de los cuales nunca fue preguntado y sobre los que no se de-mostró que tuviera el deber o la oportunidad de hablar.
Hecba la aclaración consignada al principio tenemos que declarar que no bay motivo para dejar sin efecto nuestra sentencia en este caso por lo que debe ser negada la moción de reconsideración solicitada.